Title: To John Adams from John Quincy Adams, 14 September 1811
From: Adams, John Quincy
To: Adams, John



N. 9.
Dear Sir.
St: Petersburg 14 September 1811.

Some time in the month of June last there was published in the Boston Patriot, a pretended State-Paper, purporting to be signed by the Duke of Cadore, addressed to His Excellency—as in extreme secrecy, and containing a common-place invective against the British Nation-Constitution, and Royal Family; mixed up with a panegyric upon the Duke of York, and the incendiary Jackson—a curse upon the murder of Louis 16 and his murderers; a dissertation upon Wicliff-Huss—Luther, and the price of Seats at Covent Garden Theatre; abuse upon Erskine, Cobbett, the Burdett party and ministerial opposition in England, and as the choicest effusion of gall, of which all the rest seems to be only the froth, an allusion to the Government of the United-States, as the “weakest and most contemptible of Governments.”
How the Editors of the Patriot can have been imposed upon to take and publish as a genuine State-Paper, what appears to me the most stupid because the most glaring forgery that I ever saw, is not for me to explain—They do not expressly warrant its authenticity; but they declare their own persuasion of it, not only from their confidence in the source from which they received it, but from what they consider as its internal evidence.
It appears to have been republished in many of the federal newspapers, in the United-States; whose Editors were doubtless highly delighted with the terms in which it speaks of their Government—I have it in the New-York Commercial Advertiser of 22. June, which has been sent me by Mr Russell from Paris, and in which the paragraph containing this insult is printed over a second time in a different page of the paper, with evident marks of exultation—There is also a little Comment of Sympathy and love for the English king and Constitution, natural enough for its place, but into which the Patriot, the original publisher had not been duped.
But the great fortune of this State-Paper was to be made in England—The London Courier of 30 July publishes it, as perhaps the most important State paper ever laid before the British Nation; and instead of speaking like the American editors, in terms of doubt or hesitation with regard to its authenticity, the Courier not only solemnly declares and repeats that it is beyond all question authentic, but undertakes to give a history of its publication—It says that during the last Autumn, (the piece is dated 30. October 1810) there appeared to be some wavering and irresolution in the policy of the Russian Cabinet—That the paper was then written and addressed by the Duke of Cadore to the Russian Ambassador at Paris, to be laid before his Government, in order to persuade the Emperor of Russia that the war with England must be continued, untill the British Constitution should be destroyed or the present royal family driven from the throne—That the Russian Ambassador accordingly sent it to his Court, where it did not prove successful—That the Russian Government, to let the United States know how their Government was spoken of by the French Minister of foreign affairs, and perhaps to have the paper made known in England, communicated it to Mr J. Q. Adams the American Minister at St: Petersburg, who transmitted a copy of it to his own Government; and also to his father, through whom it was first published.
From the Courier, a ministerial paper, this miserable fabrication was copied into many of the other English Newspapers, but in most of them is recognized as a forgery—The Courier persisted in asserting its authenticity, and in the tale of its having been transmitted by me, and published by you—A translation of it, was soon after published in the Moniteur, and copied into the Journal de l’Empire, with a few short Notes, in one of which it is declared to have been forged in England—A German translation, with the notes of the Moniteur has appeared in the Hamburg Correspondent, so that it has been now thoroughly circulated all over Europe together with the falsehood which ascribes its transmission from this Country to me, and its publication to you.
It was in the London Courier that I first saw it, and then considered it in the same light as it is viewed in the Note of the Moniteur—as a mere English forgery—I did not suspect that the imposture had ever appeared in the Boston Patriot, and I could not conjecture what motive could have prompted the Editor of the London Courier, to use my name as instrumental to the Circulation of so wretched a fable—Some days afterwards, I received a letter from Mr Russell, enclosing the New-York Paper, above-mentioned, and the Moniteur containing the translation—Since I know that the first publication was in the Boston Patriot, I am not so totally at a loss to imagine why the English Editors so boldly palmed your name and mine upon the public to avouch this infamous fraud, but I am not a little surprized that the Editor of the Patriot should have been misled to credit so far the authenticity of the pretended Memoir, as to have admitted it into his Paper, and to have avowed his belief that it was genuine. If the braying of the animal, had not been sufficiently audible to disclose the imposition of the Lion’s skin, I should really have thought that the Editor of the Patriot, would have discovered him by his ears.—If a dramatic author were to put in the mouth of a known character, sentiments I will not say so foolish and absurd, but so totally at War with the notorious sentiments of the person represented, he would be hooted off the stage for ignorance of the first principles of his art.—That there should have been in human Nature baseness enough to attempt this deception is not at-all remarkable, but that there should have been in men of worth and discernment, blindness enough to believe in it for a moment, is extraordinary.—I am not however at present of opinion that it was of English invention altogether—the Editor of the Patriot must know whence it came to him, and he may be sure it was a cheat practiced upon him—No such paper was ever written by the Duke of Cadore—or sent by the Russian Ambassador in France to this Country, or communicated by the Russian Ambass Government to me; or transmitted by me to any person in the United States, or, (without a particle of hesitation, I add,) first published through you.
It is the more to be regretted that the Patriot should have given countenance and currency to this trick of political swindling, because its intended effect, and so far it obtains credit, its real effect must be to propagate and strengthen those false opinions, and groundless jealousies, which the present English Ministry and their faction every where, are attempting to impose upon mankind—Ignorant or blind to the real state of the world, and to the necessity which every wise Statesman must feel of adapting his political system to it, the English Ministers of this day, have come to the avowal that their only plan for futurity is perpetual, or at least interminable War—They will neither discuss nor even listen to any proposition of Peace—And as in this long War, like that of the house of Saul, against the house of David, they are waxing weaker and weaker, while their adversary waxes stronger and stronger, they find the spirits of their people beginning to flag, they find and think it necessary to make them believe they are fighting for their existence, for their Constitution or for their Sovereign, when in truth they are only fighting for the Chateaux en Espagne of their Ministers—As the plain truth will not answer to justify their policy, they have recourse to such falsehoods, as they know to be best calculated to stimulate and to controul the Passions of their People—Swift in his Art of political lying complains that the French king and universal monarchy had been so prodigally brought out, instead of being kept like the bears for shew, once a year, that they had almost lost their effect of terror—But Nápoleon is a more durable bug-bear than Louis 14. and lavish as they have been of him for these nine or ten years, they have not yet worn him out.—The Bonaparte panic has been made a political engine in America too, where but for the Camel-swallow, and Ostrich maw of faction it would have been only ridiculous—With us too it has howled the song of War against his universal Empire, untill it grew hoarse upon the sky, and now when the whip-poor-will warble of Walsh and the raven croak of Pickering waste alike their sweetness on the desart air, at a moment when the lash of british outrage and insult is smarting in every honest vein, a gross, direct, and palpable forgery comes with unblushing face to turn the public indignation away from its proper object, and through the Boston Patriot obtains access to the public mind.
Although the use of my name in this piece of villainy, was first made in the London Courier, and does not appear in the American papers, it must in all probability have been suggested to the English Editors from America, and may have been intended by the original author of the spurious memoir, certainly with views of no friendship or kindness for me—The Courier has even been grateful enough to pronounce a panegyric upon yourself and me, wisely and ingeniously confounding us together as one and the same person.—I believe you will be as little ambitious as myself of such praise.
I have written to Mr: Russell at Paris, and declared to the French Ambassador here that the whole of the story, so far as my name is concerned, was false and destitute of all foundation—Count Romanzoff declares the same, as respects the Russian Government, and the Russian Ambassador at Paris has equally denied having ever received any thing like the pretended Memoir—I have no doubt you will be equally surprized as I was to find yourself vouched for as an authority in the Courier, to authenticate this deception.
I enclose under cover with this, a letter for my Son George, and one which I will thank you to forward to Mr Plumer, of New-Hampshire—I wrote, only four days since to my mother, and informed her of the baptism of my new born daughter by the name of Louisa-Catherine.—She is now a full month old, and has hitherto enjoyed perfect health—Her mother is also recovered from her Confinement, and as well as nursing usually admits. The rest of the family as healthy as the Season allows—Charles growing fast—Mr: Gray and Mr Jones leave us, in two or three days; for Paris.—
Accept my duty.
A.